 1   Michael A. Guadagno, Esq.
     Bullivant Houser Bailey PC
 2   1700 7th Ave, Ste 1810
     Seattle, WA 98101
 3   Ph: (206) 292-8930
     Fax: (206) 386-5130
 4   Email: michael.guadagno@bullivant.com

 5

 6
 7

 8                           UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA
 9
   OHIO CASUALTY INSURANCE
10 COMPANY, a New Hampshire insurance
   company,
11
                         Plaintiff,
12
          v.
13
   ALASKA GROUP, LLC, d/b/a KELLER
14 WILLIAMS REALTY ALASKA GROUP,
   an Alaska Limited Liability Company;
15 JIMMY FLORES and JANELLE
   QUACKENBUSH, individually and as
16 personal representatives of the ESTATES of
   ALEXIS QUACKENBUSH, NAVEAH
17 FLORES, LILYANNA FLORES, SOFIA
   FLORES, and JAELYNN FLORES,
18
                         Defendants.
19                                                Case No.: 3:19-cv-00319-SLG
20

21                   COMPLAINT FOR DECLARATORY JUDGMENT
22         Plaintiff Ohio Casualty Insurance Company hereby brings this Complaint for
23 Declaratory Judgment against Defendants Alaska Group, LLC, d/b/a Keller Williams Realty

24 Alaska Group, Jimmy Flores and Janelle Quackenbush, individually and as personal

25 representatives of the Estates of Alexis Quackenbush, Naveah Flores, Lilyanna Flores, Sofia
26 Flores, and Jaelynn Flores.

     COMPLAINT FOR DECLARATORY JUDGMENT                                        PAGE 1
     NO.: 3:19-CV-00319-SLG

             Case 3:19-cv-00319-SLG Document 2 Filed 12/20/19 Page 1 of 7
 1                                            THE PARTIES

 2          1.      Plaintiff Ohio Casualty Insurance Company (“OCIC”) is a New Hampshire

 3 Insurance Company with its principal place of business located at 62 Maple Avenue, Keene,
 4 New Hampshire. At all relevant times, OCIC was in the business of providing insurance and

 5 was licensed to issue insurance policies in the State of Alaska.

 6          2.      Defendant Alaska Group, LLC d/b/a Keller Williams Realty Alaska Group

 7 (“Alaska Group”) is a limited liability company authorized to do business in Alaska and doing

 8 business in Alaska.

 9          3.      Defendant Jimmy Flores (“Flores”) is an individual residing and domiciled in

10 Alaska.

11          4.      Defendant Janelle Quackenbush (“Quackenbush”) is an individual residing and

12 domiciled in Alaska.
13          5.      The Estates of Alexis Quackenbush, Naveah Flores, Lilyanna Flores, Sofia

14 Flores, and Jaelynn Flores (the “Estates”) are the estates of the minor daughters of FLORES

15 and QUACKENBUSH.

16          6.      Flores and/or Quackenbush are applying or have applied for appointment as the

17 Personal Representatives of the Estates to maintain claims asserted in Case No. 3PA-19-02109

18 CI, Jimmy Flores et al. v. Alaska Group, LLC, d/b/a Keller Williams Realty-Alaska Group et

19 al. (the “Underlying Lawsuit”).
20                                   JURISDICTION AND VENUE

21          7.      This Court has jurisdiction pursuant to 28 U.S.C. §1332(a) because the amount

22 in controversy exceeds $75,000, exclusive of interest and costs, and the plaintiff is a citizen of
23 a different state than all defendants.

24          8.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) because

25 the events or omissions giving rise to the cause of action occurred in this judicial district and
26 the property at issue is situated in this judicial district.

     COMPLAINT FOR DECLARATORY JUDGMENT                                             PAGE 2
     NO.: 3:19-CV-00319-SLG

                 Case 3:19-cv-00319-SLG Document 2 Filed 12/20/19 Page 2 of 7
 1                                             FACTS

 2         9.      OCIC incorporates by reference all allegations set forth in paragraphs 1 through

 3 8 as if fully set forth herein.
 4 A.      The OCIC Policy

 5         10.     OCIC issued an insurance policy to Defendant Alaska Group and/or an

 6 “insured” under Policy No. BZO (18) 53 51 12 98 for the policy period beginning June 23,
 7 2017 and ending on June 23, 2018 (the “OCIC Policy”).

 8         11.     The OCIC Policy provides liability insurance to Defendant Alaska Group

 9 according to certain terms, conditions, limitations, and exclusions.
10 B.      The Underlying Action

11         12.     On or about August 15, 2019, Defendants Flores, Quackenbush and the Estates

12 filed a complaint in the Underlying Lawsuit (the “Underlying Complaint”) in which they seek
13 damages that arose from a fire occurring on or about September 7, 2017 (the “Fire”) that took

14 place in their family’s trailer home located at 2910 South Wickham Circle, in or near Palmer,

15 Alaska (the “Property”). A copy of the Underlying Complaint is attached hereto as Exhibit A.

16         13.     The Underlying Complaint alleges that in September 2016, Flores and

17 Quackenbush began renting the Property from Jackie A. Hughes (“Hughes”), the then-owner

18 of the Property, pursuant to a written lease (the “Lease”).

19         14.     The Underlying Complaint alleges that although the Property initially appeared

20 habitable, Flores and Quackenbush discovered serious maintenance issues after moving in,

21 including inadequate smoke detectors, an inefficient furnace, heat loss through single-pane

22 windows, and a rear door that did not close completely.
23         15.     The Underlying Complaint alleges that Flores and Quackenbush complained to

24 Hughes and her property manager, Jose Rolon, about the high energy costs and defective

25 condition of the house, but neither party did anything to address these issues.
26

     COMPLAINT FOR DECLARATORY JUDGMENT                                              PAGE 3
     NO.: 3:19-CV-00319-SLG

                Case 3:19-cv-00319-SLG Document 2 Filed 12/20/19 Page 3 of 7
 1         16.     The Underlying Complaint alleges that Flores and Quackenbush were unable to

 2 pay monthly rent and energy costs for the Property, and eventually fell behind on rent.

 3         17.     The Underlying Complaint alleges that Hughes unsuccessfully attempted to

 4 evict Flores and Quackenbush in April of 2017.

 5         18.     The Underlying Complaint alleges that shortly thereafter Hughes and/or Rolon

 6 took retaliatory actions against Flores and Quackenbush, including placing the account with
 7 Enstar Natural Gas Company in the name of Hughes. The Underlying Complaint further

 8 alleges that Enstar thereafter transmitted the heat bills to Hughes and/or Rolon, rather than

 9 Flores and Quackenbush.
10         19.     The Underlying Complaint alleges that prior to the Fire, Hughes sold the

11 Property to Chris Elder pursuant to a Real Estate Purchase and Sale Agreement.

12         20.     The Underlying Complaint alleges that Kevin Cross and Keenan Fitzpatrick

13 were real estate agents with Defendant Alaska Group, and represented Hughes in the purchase

14 and sale of the Property.

15         21.     The Underlying Complaint alleges that Lance Davis was a real estate agent with

16 “Les Bailey & Associates of Keller Williams Realty Alaska Group, LLC,” and represented
17 Elder in the purchase and sale of the Property.

18         22.     The Underlying Complaint alleges that Cross, Fitzpatrick and Davis – referred

19 to in the Underlying Complaint (and hereinafter) as “Real Estate Professionals” – failed to
20 comply with certain duties in facilitating the transaction.

21         23.     Specifically, the Underlying Complaint alleges that the Real Estate

22 Professionals knew or should have known that the Property was being operated in violation of
23 the Alaska Landlord Tenant Act, the lease between Flores/Quackenbush and Hughes, and “the

24 common law.”

25         24.     The Underlying Complaint alleges that “given the public record of

26 Flores/Quackenbush’s eviction proceedings,” the Real Estate Professionals had a duty to both

     COMPLAINT FOR DECLARATORY JUDGMENT                                          PAGE 4
     NO.: 3:19-CV-00319-SLG

              Case 3:19-cv-00319-SLG Document 2 Filed 12/20/19 Page 4 of 7
 1 “ensure disclosure of the conditions of the property as to habitability, and ensure remediation

 2 of the conditions.”

 3         25.    The Underlying Complaint alleges that the Real Estate Professionals had a duty

 4 to inquire as to any outstanding energy bills and bring the Enstar account into compliance.

 5         26.    The Underlying Complaint alleges that the Real Estate Professionals did not

 6 comply with these requirements and instead allegedly “conspired to transfer property that was
 7 in [a] dangerous, uninhabitable condition.”

 8         27.    The Underlying Complaint alleges that Cross and Fitzpatrick were agents and/or

 9 employees of Defendant Alaska Group.
10         28.    The Underlying Complaint alleges that Defendant Alaska Group is vicariously

11 liable for culpable conduct of its agents and/or employees, including Cross and/or Fitzpatrick.

12         29.    The Underlying Complaint alleges that: “the real estate professionals were

13 required and empowered, to report the uninhabitable conditions of the property and to advise

14 their clients concerning same and to ensure compliance with the Purchase and Sale Agreement

15 and the Landlord Tenant Act.”

16         30.    The Underlying Complaint alleges that the Fire, injuries, deaths and damages

17 were caused by the culpable conduct of defendants named in the Underlying Complaint as set

18 out therein.

19         31.    The Underlying Complaint asserts the following causes of action against

20 Defendant Alaska Group: negligence, negligent infliction of emotional distress, intentional

21 infliction of emotional distress, outrage, negligent training and supervision, civil conspiracy,

22 breach of the implied covenant of good faith and fair dealing, loss of consortium, and punitive
23 damages.

24         32.    Defendant Alaska Group tendered the defense of the Underlying Complaint to

25 OCIC.
26

     COMPLAINT FOR DECLARATORY JUDGMENT                                            PAGE 5
     NO.: 3:19-CV-00319-SLG

              Case 3:19-cv-00319-SLG Document 2 Filed 12/20/19 Page 5 of 7
 1         33.     OCIC agreed to defend, and is defending, Defendant Alaska Group in

 2 connection with the Underlying Complaint, subject to a full reservation of rights.

 3                                    FIRST CAUSE OF ACTION

 4                              Declaratory Judgment – OCIC Policy

 5         34.     OCIC incorporates by reference all allegations set forth in paragraphs 1 through

 6 37 as if fully set forth herein.
 7         35.      The OCIC Policy constitutes a binding and enforceable contract setting forth

 8 the rights and obligations of the parties.

 9         36.     Pursuant to the express terms, conditions, exclusions, and limitations of the

10 OCIC Policy, there is no liability coverage for the claims and damages alleged in the

11 Underlying Complaint.

12         37.     The OCIC Policy provides coverage only for bodily injury caused by an

13 “occurrence.” The OCIC Policy defines “bodily injury” to mean, in relevant part, “bodily

14 injury, sickness or disease sustained by a person, including death resulting from any of these

15 at any time.” The Underlying Complaint seeks damages for loss of consortium and emotional

16 distress. To the extent loss of consortium and emotional distress do not constitute “bodily
17 injury,” the OCIC Policy provides no coverage in that regard.

18         38.     The OCIC Policy contains an exclusion for bodily injury “caused by the

19 rendering or failure to render any professional service[,]” which includes “[s]ervices while
20 [Alaska Group] [is] acting in a fiduciary or representative capacity including but not limited

21 to Real Estate Agents[.]” Because the Underlying Complaint seeks recovery only for bodily

22 injury caused by the alleged failure to render a professional service, there is no coverage
23 available under the OCIC Policy.

24                                     REQUEST FOR RELIEF

25         WHEREFORE, OCIC prays for judgment in its favor and against Defendants as

26 follows:

     COMPLAINT FOR DECLARATORY JUDGMENT                                            PAGE 6
     NO.: 3:19-CV-00319-SLG

              Case 3:19-cv-00319-SLG Document 2 Filed 12/20/19 Page 6 of 7
1             A.        That this Court enter a judgment pursuant to AS 22.10.020, declaring OCIC

2 owes Defendant Alaska Group no obligation of defense or indemnity under the Policy with

3 respect to the Underlying Action
4             B.        For an award of attorneys’ fees and costs allowable by law; and

5             C.        Such other and further relief as the Court deems just and appropriate.

6             DATED: December 20, 2019

7                                                    BULLIVANT HOUSER BAILEY PC

8

9                                                    By /s/ Michael A. Guadagno
                                                        Michael A. Guadagno, ABA #1605021
10                                                      E-mail: michael.guadagno@bullivant.com

11                                                   Attorneys for Plaintiff Ohio Casualty Insurance
                                                     Company
12
     4814-3896-7982.1
13

14

15

16
17

18

19
20

21

22
23

24

25
26

      COMPLAINT FOR DECLARATORY JUDGMENT                                                  PAGE 7
      NO.: 3:19-CV-00319-SLG

                   Case 3:19-cv-00319-SLG Document 2 Filed 12/20/19 Page 7 of 7
